Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given to 03/11/2019.
Status of Claims
This action is in reply to the application filed on 11/18/2021.
Claims 1-9 are currently pending and have been examined.
Claims 1-9 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 11/18/2021 have been fully considered but they are not fully persuasive.
Regarding the objection to the specification, in light of the amendments this objection has been withdrawn.
Regarding the 112 rejections, in light of the amendments the rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Objections
Claim 2 is objected to because of the following informalities:  In light of the amendments to claim 2 for the previous 112b rejection from “immediately before” to “a most recent event”, the examiner believes that while not indefinite, potentially makes the scope of the claim not as intended by the applicant. The specification refers to multiple events such as “automated driving”, “lane changing event”, etc. It appears the applicant means to point to the most recent boarding event to define that the picture is not any stored image. The examiner suggests amending the limitation to read “corresponds to a most recent boarding event” to remove the ambiguity that the image could be from some other “event” such as the person leaving the vehicle which would be a more recent event that boarding the vehicle. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2017121865) in view of King (U.S. Pub. No. 2013/0204457) and Khoury (Face-and-Clothing Based People Clustering in Video Content - NPL).
Regarding claim 1:
Masahiro teaches:
A vehicle control system (the autonomous driving vehicle [0006]) comprising: 
a recognizer configured to recognize a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]);
a driving controller (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]) configured to perform at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) or steering control (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) of the vehicle based on a recognition result of the recognizer (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]);
a gesture recognizer (the recognition PC 12 [0035]) configured to recognize a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.);
and a determiner (the recognition PC 12 determines [0030]) configured to determine whether features of an outer appearance of the person (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) acquired at different timings by an acquirer match (The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. [0034]), 
wherein the determiner is configured to determine whether a feature of an outer appearance of the person acquired by the acquirer (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving vehicle 1, the distance from the autonomous driving vehicle 1, etc.) are specified (step S211). Since the existing technology can be applied to the method of specifying the position of the electronic key 20, the detailed description thereof will be omitted. [0028] Next, the recognition PC 12 is included in the image corresponding to the position of the electronic key 20 specified in the process of step S211 among the images captured by the camera 13 [0029]) at a first timing at which the person boards the vehicle (the reference does not explicitly state that the stored image is gathered when the driver first enters the vehicle at home, however the system would be capable of performing this limitation.) matches the feature of the outer appearance of the person acquired by the acquirer at a second timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) that is later than the first timing (if the current image is being compared to an image in a memory device, the second timing inherently must be after the first timing.) and at which the gesture recognizer recognizes that the person is performing a predetermined gesture (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0033-0035]), 
and the driving controller is configured to, in response to a determination by the determiner that the feature acquired at the second timing matches the feature acquired at the first timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]), cause the vehicle to stop near the person (when it is .
Masahiro does not explicitly teach, however King teaches:
wherein the determiner is configured to determine whether a feature of an outer appearance of the person (The processor 120 further includes driver recognition module 126, which is configured to identify the driver's image. Specifically, the driver recognition 126 module is configured to identify the image of the owner of the car, or the person who most frequently drives the car. In one embodiment, the driver recognition module 126 uses a facial recognition system that has a set of pre-stored images in a facial database, corresponding to the owner or the person who drives the car most frequently. [0023]) acquired by the acquirer at a first timing at which the person boards the vehicle (Each time, when the owner drives the car again, the driver-recognition module obtains the captured image of the vehicle's interior section from the means 110, and matches the occupant's image with the images in the facial database. Those skilled in the art will recognize that the driver recognition module 126 extracts features or landmarks from the occupant's captured image, and matches those features with the images in the facial database. [0023]; examiner is interpreting the identification of the driver when they first enter the vehicle as “at a first timing at which the person boards the vehicle”.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by King because “personalization functions processor 128 readjusts a set of vehicle's personalization functions to a set of pre-stored settings. The pre-stored settings correspond to the driver's preferences, for example, a preferred temperature value for the air-conditioning system, a preferred range for the volume of the music controls, the most frequently visited radio frequency band, readjusting the driver's seat to the preferred comfortable position, etc. [King, 0024]”. This allows the vehicle to provide the desired user settings to the driver getting into the vehicle to increase comfort and satisfaction.
Khoury also teaches:
acquired by the acquirer at a first timing at which the person boards the vehicle (Since within video documents like debates, TV games, movies and series, a character is wearing the same clothing during all the document or on at least a short period of time (especially for movies), the clustering using clothing information of the person is a crucial solution. [page 298]; examiner notes that Khoury establishes that clothing is a .
Masahiro in view of King does not explicitly teach, however Khoury teaches:
the feature is at least a manner of dress of the person (Once the face is detected and located, the second goal is to extract the clothing part in order to use it as a matching descriptor in next stages. [page 298]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King to include the teachings as taught by Khoury because “It is obvious that the face is one of the most reliable descriptors to process the people clustering. But also, other visual features can be helpful like clothing, hair, background information, etc.” [page 296]. Having additional criteria, including clothing, can add more data points to use in increasing the effectiveness in having a system correctly identify a person.
Regarding claim 2:

Masahiro further teaches:
wherein the first timing corresponds to a most recent event (examiner notes that “a most recent event” is not defined in the specification and could go against the intention of the claim, “a first timing at which the person boards the vehicle” since a most recent event to the person making the gesture could be the person exiting the vehicle, which does not match what is being taught by claim 1. For the purposes of examination, the examiner is interpreting the limitation to be “the most recent image” stored in the system.) before the second timing (The recognition PC 12 previously stores user image information including a face image of the user of the self-driving vehicle 1 and gesture image information on a gesture indicating a vehicle behavior according to the above-described retrieval program, such as a hard disk or a nonvolatile memory. [0017]; the examiner is interpreting that the information stored in the storage is the most current reference image corresponding to the driver, hence sequentially the stored image is the most immediate data before the images being captured and compared to (i.e. the “most recent event” of uploading a person’s image to the database).).
Khoury also further teaches:
wherein the first timing corresponds to a most recent event before the second timing (Since within video documents like debates, TV games, movies and series, a character is wearing the same clothing during all the document or on at least a short period of time (especially for movies), the clustering using clothing information of the person is a crucial solution. [page 298]; examiner notes that Khoury establishes that clothing is a .
Regarding claim 5:
Masahiro teaches:
A vehicle control method (control the autonomous driving vehicle by a relatively simple method [0012]) comprising: 
a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]); 
performing, by the system (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]), at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled or steering control of the vehicle (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) based on a result of the recognizing (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]); 
recognizing, by the system, a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.); 
determining, by the system, whether a feature of an outer appearance of the person acquired (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving at a first timing at which the person boards the vehicle (the reference does not explicitly state that the stored image is gathered when the driver first enters the vehicle at home, however the system would be capable of performing this limitation.) matches the feature of the outer appearance of the person acquired at a second timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) which is a timing later than the first timing (if the current image is being compared to an image in a memory device, the second timing inherently must be after the first timing.) and at which the person is recognized to be performing a predetermined gesture (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 ; 
and in response to a determining that the feature acquired at the first timing matches the feature acquired at the second timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030])causing, by the system, the vehicle to stop near the person of which the features are determined to match (when it is determined that the driver's gesture is recognized as a result of the determination in step S214 (step S214: Yes), the recognition PC 12 determines whether or not the driver intentionally makes the gesture (that is, remote to the driver). Whether or not there is an intention to operate) is determined (step S215). [0037]; when it is determined that the driver has the intention of remote control as a result of the determination in step S215 (here, it is assumed that the driver is performing a gesture corresponding to "GO" which means execution of the delivery program. (Step S215: Yes), the recognition PC 12 transmits a signal indicating a delivery instruction of the autonomous driving vehicle 1 to the control PC 11 (step S216). [0040]; According to the remote control process described .
Masahiro does not explicitly teach, however King teaches:
determining, by the system, whether a feature of an outer appearance of the person (The processor 120 further includes driver recognition module 126, which is configured to identify the driver's image. Specifically, the driver recognition 126 module is configured to identify the image of the owner of the car, or the person who most frequently drives the car. In one embodiment, the driver recognition module 126 uses a facial recognition system that has a set of pre-stored images in a facial database, corresponding to the owner or the person who drives the car most frequently. [0023]) acquired at a first timing at which the person boards the vehicle (Each time, when the owner drives the car again, the driver-recognition module obtains the captured image of the vehicle's interior section from the means 110, and matches the occupant's image with the images in the facial database. Those skilled in the art will recognize that the driver recognition module 126 extracts features or landmarks from the occupant's captured image, and matches those features with the images in the facial database. [0023]; examiner is interpreting the identification of the driver when they first enter the vehicle as “at a first timing at which the person boards the vehicle”.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by King because “personalization 
Khoury also teaches:
acquired at a first timing at which the person boards the vehicle (Since within video documents like debates, TV games, movies and series, a character is wearing the same clothing during all the document or on at least a short period of time (especially for movies), the clustering using clothing information of the person is a crucial solution. [page 298]; examiner notes that Khoury establishes that clothing is a more time sensitive data point since clothing could be changed, whereas their facial features do not change in a drastic nature quickly. In light of this motivation from Khoury, it would be obvious and beneficial to get a first image of a person at a first timing that is most recent to the second timing to increase the probability that the clothing will be consistent (as a person is not likely to change clothes while out in public). This would lead one having ordinary skilled in the art to, though routine experimentation, use an image of a person getting into the vehicle as the basis for comparison over an older stored image if they are using clothing as a matching metric, since clothing changes day to day, but is unlikely to change over the course of the day while a person is away from their home. See MPEP 2144.05IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))).

wherein the feature is at least a manner of dress of the person (Once the face is detected and located, the second goal is to extract the clothing part in order to use it as a matching descriptor in next stages. [page 298]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King to include the teachings as taught by Khoury because “It is obvious that the face is one of the most reliable descriptors to process the people clustering. But also, other visual features can be helpful like clothing, hair, background information, etc.” [page 296]. Having additional criteria, including clothing, can add more data points to use in increasing the effectiveness in having a system correctly identify a person.
Regarding claim 6:
Masahiro teaches:
A computer-readable non-transitory storage medium that is configured to store a program (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 (details will be described later). The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like. It has a storage unit (not shown). [0016]) that causes a computer to (The recognition PC 12 [0017]): 
recognize a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]); 
automatically perform (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]) at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) or steering control of the vehicle (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) based on a result of recognizing the surrounding environment (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]); 
recognize a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.); 
determine whether a feature of an outer appearance of the person acquired (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving vehicle 1, the distance from the autonomous driving vehicle 1, etc.) are specified (step S211). Since the existing technology can be applied to the method of specifying the position of the electronic key 20, the detailed description thereof will be omitted. [0028] Next, the recognition PC 12 is included in the image corresponding to the position of the electronic key 20 specified in the process of step S211 among the images captured by the camera 13 [0029]) at a first timing at which the person boards the vehicle (the reference does not explicitly state that the stored image is gathered when the driver first enters the vehicle at home, however the system would be capable of performing this limitation.) matches the feature of the outer appearance of the person acquired at a second timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) that is later than the first timing (if the current image is being compared to an image in a memory  and at which the person is recognized to be performing a predetermined gesture (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0033-0035]); 
and in response to determining that the feature acquired at the first timing matches the feature acquired at the second timing (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) cause the vehicle to stop near the person of which the features are determined to match (when it is determined that the driver's gesture is recognized as a result of the determination in step S214 (step S214: Yes), the recognition PC 12 determines whether or not the driver intentionally makes the .
Masahiro does not explicitly teach, however King teaches:
determine whether a feature of an outer appearance of the person (The processor 120 further includes driver recognition module 126, which is configured to identify the driver's image. Specifically, the driver recognition 126 module is configured to identify the image of the owner of the car, or the person who most frequently drives the car. In one embodiment, the driver recognition module 126 uses a facial recognition system that has a set of pre-stored images in a facial database, corresponding to the owner or the person who drives the car most frequently. [0023]) acquired at a first timing at which the person boards the vehicle (Each time, when the owner drives the car again, the driver-recognition module obtains the captured image of the vehicle's interior section from the means 110, and matches the occupant's image with the images in the facial 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by King because “personalization functions processor 128 readjusts a set of vehicle's personalization functions to a set of pre-stored settings. The pre-stored settings correspond to the driver's preferences, for example, a preferred temperature value for the air-conditioning system, a preferred range for the volume of the music controls, the most frequently visited radio frequency band, readjusting the driver's seat to the preferred comfortable position, etc. [King, 0024]”. This allows the vehicle to provide the desired user settings to the driver getting into the vehicle to increase comfort and satisfaction.
Khoury also teaches:
acquired by the acquirer at a first timing at which the person boards the vehicle (Since within video documents like debates, TV games, movies and series, a character is wearing the same clothing during all the document or on at least a short period of time (especially for movies), the clustering using clothing information of the person is a crucial solution. [page 298]; examiner notes that Khoury establishes that clothing is a more time sensitive data point since clothing could be changed, whereas their facial features do not change in a drastic nature quickly. In light of this motivation from Khoury, it would be obvious and beneficial to get a first image of a person at a first .
Masahiro in view of King does not explicitly teach, however Khoury teaches:
wherein the feature is at least a manner of dress of the person (Once the face is detected and located, the second goal is to extract the clothing part in order to use it as a matching descriptor in next stages. [page 298]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King to include the teachings as taught by Khoury because “It is obvious that the face is one of the most reliable descriptors to process the people clustering. But also, other visual features can be helpful like clothing, hair, background information, etc.” [page 296]. Having additional criteria, including clothing, can add more data points to use in increasing the effectiveness in having a system correctly identify a person.
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2017121865) in view of King (U.S. Pub. No. 2013/0204457) and Khoury (Face-and-Clothing Based People Clustering in Video Content - NPL) in further view of James (U.S. Pub. No. 2016/0167648) and Mukhopadhyay (U.S. Pub. No. 2013/0218427).
Regarding claim 3:
Masahiro in view of King and Khoury disclose all the limitations of claim 1, upon which this claim is dependent.
Masahiro further teaches:
an illumination controller (control PC 11 [0041]) configured to control an illumination provided in the vehicle (The control PC 11 may be configured to, for example, blink the headlights when the autonomous driving vehicle 1 is paused to notify the driver that the suspension is in progress. [0044]), 
wherein the illumination controller is configured to turn on the illumination in a predetermined lighting aspect (control PC 11 that has received the signal indicating the exit instruction from the recognition PC 12 notifies the driver (furthermore, people around him) that the autonomous driving vehicle 1 is moving, for example. The hazard lamp is blinked or the headlight is turned on (step S231). [0041]; Examiner is interpreting blinking the headlights as “turning on the illumination in a predetermined lighting aspect”.) 
Masahiro in view of King and Khoury does not explicitly teach, however James teaches:
an illumination controller configured to control an illumination provided in the vehicle (one or more projectors 148 and/or one or more humanoid figures 149 can be controlled at least in part by the processor 110, the autonomous driving module 120, the human signal recognition module 121 and/or the external communication module 122. [0066]), 
wherein the illumination controller is configured to turn on the illumination in a predetermined lighting aspect (fig. 3, projector 148 illuminating signal 185)
Masahiro in view of King and Khoury to include the teachings as taught by James because “the projector 148 can be selectively moved to send a visual message to a recipient 310 in the external environment 300. [James, 0074]”. This allows the vehicle to convey a message that may be pertinent to an external person which can increase safety since the person can understand the intentions of the autonomous vehicle.
Masahiro in view of King, Khoury, and James does not explicitly teach, however Mukhopadhyay teaches:
in response to determining that the feature acquired by the acquirer at the second timing does not match the feature acquired by the acquirer at the first timing with regard to the person who is recognized to be performing the predetermined gesture by the gesture recognizer (the notification message may indicate failure when the driver identifier does not match at least one existing driver profile. [0087]; examiner is interpreting Mukhopadhyay to initiate a notification based on the identified person not matching the expected driver.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King, Khoury, and James to include the teachings as taught by Mukhopadhyay to “communicate a notification message that indicates authentication success or failure [Mukhopadhyay, 0087]”. This can alert a user that the car they are gesturing to is not theirs to avoid confusion.
Regarding claim 4:
Masahiro in view of King and Khoury disclose all the limitations of claim 1, upon which this claim is dependent.

a movable part driving controller (the processor 110 and/or the autonomous driving module 120 [0136]) configured to drive a movable part provided in the vehicle (the processor 110 and/or the autonomous driving module 120 can be operatively connected to one or more of the vehicle systems 160 to implement the determined future driving maneuver. In one or more arrangements, the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver. [0136]), wherein the movable part driving controller is configured to drive the movable part in a predetermined driving aspect (fig. 7, steps 705-720; [0134-0136] Any suitable future driving maneuver can be determined. In one or more arrangements, the future driving maneuver can be a continuation of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be a modification of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be an entirely new driving maneuver that was not previously intended. [0135]; examiner is interpreting the moving of the steering and brakes as “driving the movable parts”)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King and Khoury to include the teachings as taught by James to allow for “The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non-verbal human gesture can be made by a human in the external environment who is not 
Masahiro in view of King, Khoury, and James does not explicitly teach, however Mukhopadhyay teaches:
in response to determining that the feature acquired by the acquirer at the second timing does not match the feature acquired by the acquirer at the first timing with regard to the person who is recognized to be performing the predetermined gesture by the gesture recognizer (the notification message may indicate failure when the driver identifier does not match at least one existing driver profile. [0087]; examiner is interpreting Mukhopadhyay to initiate a notification based on the identified person not matching the expected driver.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King, Khoury, and James to include the teachings as taught by Mukhopadhyay to “communicate a notification message that indicates authentication success or failure [Mukhopadhyay, 0087]”. This can alert a user that the car they are gesturing to is not theirs to avoid confusion.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2017121865) in view of King (U.S. Pub. No. 2013/0204457) and Khoury (Face-and-Clothing Based People Clustering in Video Content - NPL) in further view of Takiguchi (U.S. Pub. No. 2013/0163814).
Regarding claim 7:
Masahiro in view of King and Khoury disclose all the limitations of claim 1, upon which this claim is dependent.

wherein the acquirer is configured to acquire the feature of the outer appearance of the person at the first timing (fig. 3, step S305) and store the acquired feature (fig. 3, step S306; In step S306, the camera CPU 101 performs face detection processing for the sensed image obtained in step S305 to extract an image (face image) of a face region. The camera CPU 101 further obtains the feature amount of the face region of the extracted face image. The camera CPU 101 writes face image data and feature amount data of each face image in the face image information of the face dictionary data selected in step S302, or the new face dictionary data generated in step S303. [0063]) and a date and time of the first timing in association with each other as outer appearance feature information in the memory (In step S308, the camera CPU 101 stores the face dictionary data of the target person in the camera storage 106 as a face dictionary file. At this time, the camera CPU 101 obtains the current date/time, and writes and stores it in the update date/time 401 of the face dictionary data of the target person. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King and Khoury to include the teachings as taught by Takiguchi because “when a face dictionary is held in a finite storage area, the accuracy of face recognition processing improves by frequently updating the face dictionary.” [Takiguchi, 0005]. By using up to date information, better matching accuracy can be achieved, and by saving the timestamps of images or other data allowed for the most recent data to be readily identified.
Regarding claim 8:

Masahiro further teaches:
further comprising acquiring the feature of the outer appearance of the person at the first timing (fig. 3, step S305) and store the acquired feature (fig. 3, step S306; In step S306, the camera CPU 101 performs face detection processing for the sensed image obtained in step S305 to extract an image (face image) of a face region. The camera CPU 101 further obtains the feature amount of the face region of the extracted face image. The camera CPU 101 writes face image data and feature amount data of each face image in the face image information of the face dictionary data selected in step S302, or the new face dictionary data generated in step S303. [0063]) and a date and time of the first timing in association with each other as outer appearance feature information in the memory (In step S308, the camera CPU 101 stores the face dictionary data of the target person in the camera storage 106 as a face dictionary file. At this time, the camera CPU 101 obtains the current date/time, and writes and stores it in the update date/time 401 of the face dictionary data of the target person. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King and Khoury to include the teachings as taught by Takiguchi because “when a face dictionary is held in a finite storage area, the accuracy of face recognition processing improves by frequently updating the face dictionary.” [Takiguchi, 0005]. By using up to date information, better matching accuracy can be achieved, and by saving the timestamps of images or other data allowed for the most recent data to be readily identified.
Regarding claim 9:
Masahiro in view of King and Khoury disclose all the limitations of claim 6, upon which this claim is dependent.
Masahiro further teaches:
wherein the program further causes the computer to acquire the feature of the outer appearance of the person at the first timing (fig. 3, step S305) and store the acquired feature (fig. 3, step S306; In step S306, the camera CPU 101 performs face detection processing for the sensed image obtained in step S305 to extract an image (face image) of a face region. The camera CPU 101 further obtains the feature amount of the face region of the extracted face image. The camera CPU 101 writes face image data and feature amount data of each face image in the face image information of the face dictionary data selected in step S302, or the new face dictionary data generated in step S303. [0063]) and a date and time of the first timing in association with each other as outer appearance feature information in the memory (In step S308, the camera CPU 101 stores the face dictionary data of the target person in the camera storage 106 as a face dictionary file. At this time, the camera CPU 101 obtains the current date/time, and writes and stores it in the update date/time 401 of the face dictionary data of the target person. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King and Khoury to include the teachings as taught by Takiguchi because “when a face dictionary is held in a finite storage area, the accuracy of face recognition processing improves by frequently updating the face dictionary.” [Takiguchi, 0005]. By using up to date information, better matching accuracy can be .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665